      Case 18-24473    Doc 29    Filed 07/11/19 Entered 07/11/19 05:59:33       Desc Main
                                   Document     Page 1 of 4


                  IN THE UNITED STATES BANKRUPTCY COURT
          FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 In Re:                                    )      Case No:      18-24473
          Timothy Ouimet                   )
          Elaine Aurora Ouimet             )      Chapter:      Chapter 13
                   Debtors                 )
                                           )      Judge:         Timothy A. Barnes

                                    NOTICE OF MOTION

To:        Timothy & Elaine Ouimet, 10400 S Michael Dr., Palos Hills, IL, 60465

           Marilyn O. Marshall, 224 S. Michigan Ave. #800, Chicago, IL, 60604

           Office of the US Trustee, 219 S. Dearborn, Suite 873, Chicago, IL 60604

           SEE ATTACHED SERVICE LIST OF ALL CREDITORS

PLEASE TAKE NOTICE that on August 1, 2019 at 09:30 a.m. I shall appear before the
Honorable Judge Timothy A. Barnes at 219 S. Dearborn, Courtroom 744, Chicago IL 60604
and then and there present the attached MOTION TO MODIFY CONFIRMED PLAN, a
copy of which is attached hereto.


                                                 /s/ Dale Riley
                                          By:___________________________
                                                   Dale Riley

                                 CERTIFICATE OF SERVICE

I, Dale Riley, hereby certify that I served a copy of this Notice along with the aforementioned
document upon the above parties, by causing the same to be mailed in a properly addressed
envelope, postage prepaid, for 55 E. Monroe, Suite 3400, Chicago, Illinois, on 7/11/2019.


                                                 /s/Dale Riley
                                          By:___________________________
                                               Dale Riley

Attorneys for the Debtors
Geraci Law L.L.C.
55 E. Monroe Street #3400
Chicago, Illinois 60603
(Ph): 312.332.1800 (Fax): 877.247.1960
           Case 18-24473   Doc 29     Filed 07/11/19 Entered 07/11/19 05:59:33                 Desc Main
                                        Document     Page 2 of 4
Affirm INC                          First Premier BANK                       Syncb/Walmart
Attn: Bankruptcy Dept.              Attn: Bankruptcy Dept.                   Attn: Bankruptcy Dept.
650 California St Fl 12             601 S Minnesota Ave                      Po Box 965024
San Francisco CA 94108              Sioux Falls SD 57104                     Orlando FL 32896

AMEX                                Infiniti FIN SVCS                        Synchrony BANK
Attn: Bankruptcy Dept.              Attn: Bankruptcy Dept.                   C/O Midland Funding
Po Box 297871                       990 W 190Th St                           2365 Northside Dr Ste 30
Fort Lauderdale FL 33329            Torrance CA 90502                        San Diego CA 92108

Capital One                         Infiniti FIN SVCS                        WF BANK NA
Attn: Bankruptcy Dept.              Attn: Bankruptcy Dept.                   Attn: Bankruptcy Dept.
26525 N Riverwoods Blvd             990 W 190Th St                           Po Box 14517
Mettawa IL 60045                    Torrance CA 90502                        Des Moines IA 50306

Chase AUTO                          Illinois Corporation Service
Attn: Bankruptcy Dept.              Registered Agent For Infiniti FIN SVCS
Po Box 901003                       Attn: Bankruptcy Department
Ft Worth TX 76101                   801 Adlai Stevenson Drive
                                    Springfield IL 62703
Chase Bank
Bankruptcy Department               Merrick BANK CORP
PO Box 15298                        Attn: Bankruptcy Dept.
Wilmington DE 19850                 Po Box 9201
                                    Old Bethpage NY 11804
Chase CARD
Attn: Bankruptcy Dept.              Mohela/DEPT OF ED
Po Box 15298                        Attn: Bankruptcy Dept.
Wilmington DE 19850                 633 Spirit Dr
                                    Chesterfield MO 63005
COMENITY BANK/Carsons
Attn: Bankruptcy Dept.              Navient
Po Box 182789                       Attn: Bankruptcy Dept.
Columbus OH 43218                   Po Box 9655
                                    Wilkes Barre PA 18773
COMENITY BANK/Roomplce
Attn: Bankruptcy Dept.              Navient Solutions INC
Po Box 182789                       Attn: Bankruptcy Dept.
Columbus OH 43218                   11100 Usa Pkwy
                                    Fishers IN 46037
Comenity Capital BANK
C/O Midland Funding                 Onemain
2365 Northside Dr Ste 30            Attn: Bankruptcy Dept.
San Diego CA 92108                  Po Box 1010
                                    Evansville IN 47706
Comenitycb/Zales
Attn: Bankruptcy Dept.              Clerk, Fifth Mun. Div.
Po Box 182120                       Bankruptcy Dept.
Columbus OH 43218                   10220 S. 76th Ave., #121
                                    Bridgeview IL 60455
Credit ONE BANK NA
Attn: Bankruptcy Dept.              Bruckert Gruenke Long PC
Po Box 98875                        Bankruptcy Department201 East
Las Vegas NV 89193                  Hanover
                                    Highland IL 62249
DEPT OF ED/Navient
Attn: Bankruptcy Dept.              Speedycash.Com 161-Il
Po Box 9635                         C/O AD Astra Recovery SERV
Wilkes Barre PA 18773               7330 W 33Rd St N Ste 118
                                    Wichita KS 67205
    Case 18-24473       Doc 29      Filed 07/11/19 Entered 07/11/19 05:59:33      Desc Main
                                      Document     Page 3 of 4


                  IN THE UNITED STATES BANKRUPTCY COURT
          FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 In Re:                                      )      Case No:      18-24473
          Timothy Ouimet                     )
          Elaine Aurora Ouimet               )      Chapter:      Chapter 13
                   Debtors                   )
                                             )      Judge:        Timothy A. Barnes

                         MOTION TO MODIFY CONFIRMED PLAN

NOW COME the Debtors, Mr. & Mrs. Timothy Ouimet (the “Debtors”), by and through their

attorneys, Geraci Law L.L.C., to present their MOTION TO MODIFY CONFIRMED PLAN,

and state as follows:

   1.     This Court has jurisdiction over this proceeding pursuant to 28 U.S.C. 1334 and this

          is a “core proceeding” under 28 U.S.C. 157(b)(2).

   2.     The Debtors filed their Petition for Relief and plan under Chapter 13 of the U.S.

          Bankruptcy Act on 08/30/2018.

   3.     The Debtors’ plan was confirmed by the Court on 11/15/2018, including a provision

          requiring the Debtors to turn their federal tax refund in excess of $1,200 over to the

          Trustee as additional payments into the plan.

   4.     The Debtors owe the Trustee $7,625 from their 2018 tax refund.

   5.     The Debtors owe $3,487.52 in post-petition medical and dental bills that they are

          unable to afford while also maintaining their Chapter 13 plan payments without

          using their tax refund.

   6.     The Debtors are unable to cure the default.

   7.     For the reasons stated above, it is necessary for the successful completion of the

          Debtors’ plan to permit the Debtors to keep an additional $2,287.52 of their 2018 tax
    Case 18-24473     Doc 29     Filed 07/11/19 Entered 07/11/19 05:59:33 Desc Main
                                   Document      Page 4 of 4
        refund for a total of $3,487.52 and to defer the remaining arrears to the end of the

        plan term.



   WHEREFORE THE DEBTORS, Mr. & Mrs. Timothy Ouimet, respectfully request this

   Honorable Court enter an order:

   1.   Permitting the Debtors to keep a total of $3,487.52 of their 2018 tax refund,

   2.   Deferring arrears to the end of the plan term,

   3.   Any other relief the court deems proper.



                                         By:____/s/ Dale Riley__
                                            Dale Riley




Attorneys for the Debtors
Geraci Law L.L.C.
55 E. Monroe Street #3400
Chicago, Illinois 60603
(Ph): 312.332.1800 (Fax): 877.247.1960
